—In a proceeding, inter alia, *409for the appointment of a successor executor and trustee under the will of Sara H. Davidson, the petitioners appeal, as limited by their brief, from so much of an order of the Surrogate’s Court, Nassau County (Radigan, S.), dated April 2, 1998, as denied that branch of their motion which sought, in effect, to rescind a 1984 “Agreement of Compromise of Will Contest” between, among others, the petitioners and the respondent.
Ordered that the order is affirmed insofar as appealed from, without costs or disbursements.
Contrary to the petitioners’ contention, their allegations of fraud were insufficient to set aside the 1984 “Agreement of Compromise of Will Contest” between, among others, the petitioners and the respondent (see, French v Quinn, 243 AD2d 792; Matter of Yter, 225 AD2d 702). Ritter, J. P., Joy, Goldstein and Schmidt, JJ., concur.